UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 SAIMA KHAN,

         Plaintiff,
                v.                                      Civil Action No. 21-1683 (JEB)


 ANTHONY J. BLINKEN,
 Secretary of State, et al.,

        Defendants.


                                 MEMORANDUM OPINION

       Plaintiff Saima Khan, a U.S. citizen, seeks a visa for her foreign-national fiancé, Kamil

Khan. She began the application process in March 2020, and her fiancé interviewed for a visa at

the U.S. Embassy in Saudi Arabia in January 2021. Since the interview, she alleges that his

application has been unreasonably held up by administrative processing.

       Plaintiff thus brought this suit, naming an extensive list of government officials as

Defendants, to force a decision on the application. She alleges that the delay violates the

Administrative Procedure Act, 5 U.S.C. § 551 et seq., and the Mandamus Act, 28 U.S.C. § 1361,

et seq. Additionally, she alleges that the application has been improperly singled out for delay

under the Department of Homeland Security’s Controlled Application Review and Resolution

Program (CARRP).

       Defendants now move to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Because the Court finds that the processing delay is not unreasonable, it will grant the Motion.




                                                 1
I.      Background

        The Court will provide a brief overview of the process for obtaining a fiancé visa before

turning to the specifics of this case.

        A.      Fiancé(e) Visas

        A fiancé(e) visa, also known as a K-1 visa, is a nonimmigrant visa that allows a foreign

citizen to travel to the United States to marry a U.S.-citizen fiancé(e) and then apply for lawful-

permanent-resident status. See U.S. Dep’t of Homeland Sec., Visas for Fiancé(e)s of U.S.

Citizens (March 23, 2018), https://bit.ly/35j9Jup (USCIS Fiancé(e) Visa Information). To obtain

a K-1 visa, the U.S.-citizen fiancé(e) first submits an I-129F Petition for Alien Fiancé(e) to

United States Citizenship and Immigration Services. Id.; see also U.S. Dep’t of Homeland Sec.,

Petition for Alien Fiancé(e) (July 23, 2020), https://bit.ly/3eJ57k5. If USCIS determines that the

foreign fiancé(e) is eligible for a K-1 visa, it sends the application to the State Department’s

National Visa Center (NVC). See USCIS Fiancé(e) Visa Information. NVC assigns an

identification number to the application and forwards it to the relevant U.S. Embassy or

Consulate, where the foreign fiancé(e) must then apply and interview for a K-1 visa. See U.S.

Dep’t of State, Step 2: Begin National Visa Center (NVC) Processing (last visited Nov. 9, 2021),

https://bit.ly/2JKANtW. If a consular officer decides to issue the visa, the foreign-national

fiancé(e) may travel to a U.S. port of entry and request admission to the United States. Id.

        B.      Factual History

        Saima (the Court uses first names to avoid confusion and repetition) took the steps

outlined above, beginning with the I-129F she filed on March 9, 2020. See ECF No. 7-3

(Declaration of Saima Khan), ¶ 4. Unfortunately for her and her fiancé — and for many other

hopeful couples around the world — the outbreak of COVID-19 forced the State Department to



                                                  2
suspend routine visa services shortly thereafter. See U.S. Dep’t of State — Bureau of Consular

Affairs, Suspension of Routine Visa Services (July 22, 2020), https://bit.ly/2WjdDRA. The State

Department initiated a “phased resumption of visa services” several months later, id., and USCIS

finished its evaluation of Plaintiff’s request in October of 2020. See Khan Decl., ¶ 5. Kamil

then applied for a visa and interviewed at the U.S. Embassy in Riyadh, Saudi Arabia, in January

2021. Id., ¶¶ 7–8.

       Following the interview, the Embassy informed him that his visa application was being

placed under “administrative processing.” Id., ¶ 9. It also requested official records of Saima’s

previous divorce, which she promptly provided. Id., ¶¶ 10–11. Since then, Plaintiff alleges that

the application has remained in limbo. See ECF No. 1 (Compl.), ¶¶ 17–18. She contacted the

Embassy a number of times in the following months and was told that the application had been

“refused after the interview for failure to meet all requirements” but was “pending in the queue”

for reconsideration. See Khan Decl., ¶ 13. Saima then brought this lawsuit in June, asserting

counts under the APA for “unlawfully withholding or unreasonably delaying action on this visa

application,” Compl. at 5–7 & ¶ 20; the Mandamus Act on the ground that Defendants “have a

clear duty to adjudicate this visa application,” id. at 7–8 & ¶ 33; and for the implementation of

the CARRP program against Muslims. Id. at 8–9. Defendants now move to dismiss.

II.    Legal Standard

       The Government moves to dismiss under Federal Rule of Civil Procedure 12(b)(6). To

survive a motion to dismiss under that Rule, a complaint must “state a claim upon which relief

can be granted.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 552 (2007). Although “detailed

factual allegations” are not necessary to withstand a Rule 12(b)(6) motion, id. at 555, “a

complaint must contain sufficient factual matter, [if] accepted as true, to ‘state a claim to relief



                                                  3
that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570). Although a plaintiff may defeat a Rule 12(b)(6) motion even if “recovery is

very remote and unlikely,” the facts alleged in the complaint “must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555–56 (quoting Scheuer v. Rhodes,

416 U.S. 232, 236 (1974)).

III.   Analysis

       In moving to dismiss, the Government makes some non-jurisdictional threshold

arguments that the Court need not address given that it agrees with Defendants’ merits position

— namely, that Plaintiff has failed to state a cognizable claim under either the APA or the

Mandamus Act or in relation to DHS’s CARRP policy.

       A.      APA

       Saima asserts that the delay in processing her fiancé’s visa application violates the APA.

See Compl., ¶¶ 13–30. That Act requires an agency to “conclude a matter presented” to it

“within a reasonable time.” 5 U.S.C. § 555(b). When an agency fails to do so, a court must

“compel agency action unlawfully withheld or unreasonably delayed.” Id. § 706(1); see also

Bagherian v. Pompeo, 442 F. Supp. 3d 87, 93 (D.D.C. 2020).

       To assess whether this delay is unreasonable, the Court turns to the familiar six-factor

inquiry outlined in Telecommunications Research & Action Center v. FCC, 750 F.2d 70, 80

(D.C. Cir. 1984) (TRAC):

       (1) the time agencies take to make decisions must be governed by a rule of
       reason;
       (2) where Congress has provided a timetable or other indication of the speed
       with which it expects the agency to proceed in the enabling statute, that
       statutory scheme may supply content for this rule of reason;
       (3) delays that might be reasonable in the sphere of economic regulation are
       less tolerable when human health and welfare are at stake;



                                                4
       (4) the court should consider the effect of expediting delayed action on
       agency activities of a higher or competing priority;
       (5) the court should also take into account the nature and extent of the
       interests prejudiced by delay; and
       (6) the court need not find any impropriety lurking behind agency lassitude
       in order to hold that agency action is unreasonably delayed.

Milligan v. Pompeo, 502 F. Supp. 3d 302, 317 (D.D.C. 2020) (quoting TRAC, 750 F.2d at 80);

see also Sarlak v. Pompeo, No. 20-35, 2020 WL 3082018, at *5 (D.D.C. June 10, 2020)

(applying TRAC factors at motion-to-dismiss stage and collecting cases). These factors “are not

‘ironclad,’ but rather are intended to provide ‘useful guidance in assessing claims of agency

delay.’” In re Core Communications, Inc., 531 F.3d 849, 855 (D.C. Cir. 2008) (quoting TRAC,

750 F.2d at 80).

       The first two factors, which courts generally consider together, favor the Government.

All parties agree that “there is no set deadline” by which the Government must adjudicate visa

applications. See ECF No. 6 (Pl. Opp.) at 10; ECF No. 5 (Def. MTD) at 12. The Court turns to

the guidance of caselaw in the absence of a “congressionally supplied yardstick.” Sarlak, 2020

WL 3082018, at *6. While district courts have not established a bright-line rule, they “have

generally found that immigration delays in excess of five, six, seven years are unreasonable,

while those between three to five years are often not unreasonable.” Id. (alteration omitted)

(quoting Yavari v. Pompeo, No. 19-2524, 2019 WL 6720995, at *8 (C.D. Cal. Oct. 10, 2019))

(collecting cases). Indeed, many courts have “declined to find a two-year period to be

unreasonable as a matter of law.” Ghadami v. Dep’t of Homeland Security, No. 19-397, 2020

WL 1308376, at *8 (collecting cases); see also Skalka v. Kelly, 246 F. Supp. 3d 147, 154

(D.D.C. 2017) (noting that two-year delay in processing immigration visa “does not typically

require judicial intervention”).




                                                5
       The processing period for Kamil’s visa application has not yet reached the two-year mark

that district courts have used as the lowest threshold for a finding of unreasonable delay. See

Schwartz v. U.S. Dep’t of Homeland Sec., No. 21-378, 2021 WL 4133618, at *3 (D.D.C. Sept.

10, 2021). Plaintiff nevertheless contends that Defendants were required to adjudicate the

application within six months. See Pl. Opp. at 10. She cites the preamble from the INA, which

provides, “It is the sense of Congress that the processing of an immigration benefit application

should be completed not later than 180 days after the initial filing of the application.” 8 U.S.C.

§ 1571(b). That “prefatory ‘sense of Congress’ language,” however, “is best interpreted as

nonbinding.” Palakuru v. Renaud, 521 F. Supp. 3d 46, 51 (D.D.C. 2021) (citing Emergency

Coalition to Defend Educational Travel v. U.S. Dep’t of the Treasury, 545 F.3d 4, 14 n.6 (D.C.

Cir. 2008)). The INA preamble did not obligate the Government to reach a decision in 180 days,

as Plaintiff herself conceded by admitting that there is no congressional deadline for visa

adjudication. See Pl. Opp. at 10.

       Neither is Saima helped by characterizing K-1 visas as “much more straightforward” than

other visas, thereby attempting to distinguish the caselaw. Id. at 11. This Court has made no

such distinction. See Schwartz, 2021 WL 4133618, at *3 (citing Ghadami and Sarlak to dismiss

unreasonable-delay claim for processing of K-1 visa application); Milligan v. Blinken, No. 20-

2631, 2021 WL 3931880, at *7 (D.D.C. Sept. 2, 2021) (citing Sarlak for same). Given that

courts have countenanced far longer processing delays under pre-pandemic circumstances, the

Court finds no basis to conclude that the Government’s timeline for adjudicating Kamil’s

application lacks reason, especially given the logistical challenges that COVID-19 has imposed.

       TRAC factors three and five — whether health and welfare are at stake and the nature of

the interests prejudiced by the delay — tip toward Plaintiff. Saima, a working mother caring for



                                                 6
three children, explains that she has endured considerable hardship being separated from her

fiancé. See Khan Decl., ¶¶ 14–19. The Court has no doubt that such travails negatively affect

her health and welfare, and it considers her interest in reuniting with Kamil to be significant.

The Government does not seem to seriously dispute this conclusion. See Def. MTD at 15

(“Defendants understand that Plaintiff claims that the processing delay has profoundly impacted

the lives of Plaintiff and Plaintiff’s family.”). While it argues that moving Kamil’s application to

the front of the line “would simply benefit Plaintiff to the detriment of other noncitizens, who

may have experienced the same or worse impacts from a delay,” id., that concern is more

appropriately evaluated under the fourth TRAC factor, to which the Court turns next.

       Factor four — which requires the Court to “consider the effect of expediting delayed

action on agency activities of a higher or competing priority” — favors Defendants. TRAC, 750

F.2d at 80. This factor weighs heavily in the TRAC analysis, and “where a judicial order putting

the petitioner at the head of the queue would simply move all others back one space and produce

no net gain,” the D.C. Circuit has found intervention unwarranted — even when all the other

TRAC factors pointed towards relief. Mashpee Wampanoag Tribal Council, Inc. v. Norton, 336

F.3d 1094, 1100 (D.C. Cir. 2003) (alterations omitted) (quoting In re Barr Laboratories, Inc., 930

F.2d 72, 75 (D.C. Cir. 1991)). Judicial intervention would create just that scenario here.

       Plaintiff maintains that she “is not asking for her fiancé to be put ahead in line of others”

because he is already “at the front of the line, simply awaiting the consular officer’s completion

of administrative processing.” Pl. Opp. at 12. That argument, however, assumes that there are

no other visa applicants who have been waiting longer for administrative processing or whom the

Government has otherwise deemed a higher priority. The COVID-19 pandemic reduced the

Government’s visa-processing capacity by nearly 90% for several months in 2020, resulting in



                                                 7
“an extraordinary backlog of visas across the world.” Tate v. Pompeo, 513 F. Supp. 3d 132, 150

(D.D.C. 2021). The U.S. Embassy in Riyadh, where Kamil’s application is being processed,

faces “substantial backlogs of applications and limited capacity due to COVID-19 mitigation

measures.” U.S. Embassy & Consulates in Saudi Arabia, Visas (last visited Nov. 16, 2021),

https://bit.ly/3CqVyjZ; see also ECF No. 9 (Def. Reply) at 5–6. Processing capacity is presently

a zero-sum game, and granting Plaintiff’s request to expedite would necessarily mean additional

delays for other applicants — many of whom undoubtedly face hardships of their own. See Tate,

513 F. Supp. 3d at 150.

       The sixth and final TRAC factor is a wash. A court need not find any impropriety in an

agency’s inaction to deem a delay unreasonable, and so Plaintiff’s “lack of those allegations does

not count against [her] here.” Ghadami, 2020 WL 1308376, at *9.

       On balance, the Court concludes that Plaintiff has not stated an unreasonable-delay claim

under the APA. See Sarlak, 2020 WL 3082018, at *6 (collecting cases reaching same

conclusion). It recognizes the pain that Saima and her family have experienced because of the

ongoing absence of her fiancé — though acknowledgement is likely small comfort. As the

Government works to excavate itself from a towering backlog of visa applications, however, its

“interests in balancing its own priorities” outweigh Plaintiff’s interest in receiving an immediate

resolution. See Bagherian, 442 F. Supp. 3d at 96.

       B.      Mandamus Act

       Saima also asks for relief under the Mandamus Act, see Compl., ¶¶ 31–36, arguing that it

gives her “the right to compel [State Department] action on the unreasonably delayed visa

application.” Pl. Opp. at 14. That claim, however, depends on the delay being unreasonable

under the APA. Id. (arguing that Plaintiff’s Mandamus Act claim arises from her “clear right to



                                                 8
have the visa application adjudicated under 5 U.S.C. § 706(1)”); see Bagherian, 442 F. Supp. 3d

at 96 (quoting Skalka v. Kelly, 246 F. Supp. 3d 147, 152 (D.D.C. 2017)) (“The standard by

which a court reviews . . . agency inaction is the same under both § 706(1) of the APA and the

Mandamus Act.”); Didban v. Pompeo, 435 F. Supp. 3d 168, 177 (D.D.C. 2020). As discussed

above, that is not the case. The Court thus finds that Plaintiff has not stated an actionable claim

under the Mandamus Act.

       C.      CARRP

       According to Saima, CARRP is an internal DHS policy that “intentionally delays the

applications of Muslims or those from predominantly Muslim countries due to perceived security

concerns.” Compl., ¶ 38. Because “Plaintiff’s fiancé is from a predominantly Muslim country,”

id., ¶ 41, she asserts that the program “can be implicated in the delay.” Pl. Opp. at 15. The

fundamental problem with such a claim is that DHS is not the agency delaying visa adjudication;

according to Plaintiff herself, that is the State Department and its embassy in Riyadh. See

Compl., ¶¶ 15–18. The best Saima can allege is that the State Department “regularly works with

DHS when carrying out background and security investigations that are delayed by

administrative processing.” Id., ¶ 37. Yet that is far too vague to survive dismissal. See Iqbal,

556 U.S. at 678; Ghadami, 2020 WL 1308376, at *6 (dismissing similar CARRP claim as

speculative). In addition, aside from a reference to the INA, Plaintiff never makes clear what the

legal basis for this count actually is — e.g., the APA, the Constitution, or something else. It thus

cannot proceed.

IV.    Conclusion

       For the reasons stated above, the Court will grant Defendants’ Motion to Dismiss. A

separate Order so stating will issue this day.



                                                 9
                               /s/ James E. Boasberg
                               JAMES E. BOASBERG
                               United States District Judge
Date: November 17, 2021




                          10